DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the PTAB Decision dated 07/12/22.
Claims 1-15 are currently pending and have been examined.

Reasons for Allowance

Claims 1-15 are allowed. 

	The following is Examiner’s statement of reasons for allowance: 

	Applicant’s claims are directed to a method of predicting a patient outcome from a caretaker episode, comprising receiving a current episode snapshot of the caretaker episode comprising multi-modal data of the patient from an electronic health records (EHR) system, the multi-modal data including one or more available data modalities and one or more missing data modalities; applying the multi-modal data as input to an embedding model having a submodel for each of the data modalities; generating a first embedding for each of the available data modalities using a respective one of the submodels; generating a second embedding for each of the missing data modalities using corresponding embeddings of neighbors in an episode snapshot graph which connects the current episode snapshot to other historical episode snapshots based on a similarity measure; combining the first and second embeddings to obtain a complete embedding for the current episode snapshot; and predicting the patient outcome based on the complete embedding for the current episode snapshot using a machine learning component which has been trained using patient outcomes of the historical episode snapshots. 
	For details of reasons for allowance, see PTAB Decision dated 07/12/22. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619